Title: To Thomas Jefferson from Thomas Handy, 20 October 1789
From: Handy, Thomas
To: Jefferson, Thomas


Copenhagen, 20 Oct. 1789. Apologizes for addressing TJ since he is unknown to him; is a native of Rhode Island who came to Denmark to be trained “in the mercantile line” and “acquire a sufficient Knowledge of the Danish Language”; has worked for the firm of Ryberg & Co. for 15 months, in which time he has “gained a thorough Knowledge of the Language, Customs and Manners of the People”; is also familiar with French and hopes soon to master German. All American ships have heretofore been addressed to Ryberg & Co., including one belonging to his father which has come three years in succession. Asks TJ to recommend him to Congress for the appointment of secretary to the embassy when a treaty is concluded; if he is successful in that appointment, hopes he may be made consul. Writes without the knowledge of the firm which employs him because a member of the firm is applying to Congress for the appointment of consul. Can submit references from his own state which should arrive by the following January. Has also applied to “Our Worthy President on the same subject.”
 